Citation Nr: 1145491	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  04-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right foot disability, including aggravation of a pre-existing right 2nd metatarsal fracture during ACDUTRA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.  The Veteran was subsequently a member of the Louisiana National Guard until October 2003.  He had an additional period of active duty from November 1990 to May 1991, along with periods of INACDUTRA and ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of his hearing has been associated with the claims file.

This appeal was previously before the Board in November 2008 and April 2011.  The Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, the Veteran's dates of service could be verified, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for a right ankle disability, and an increased rating for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that although his right foot crush injury occurred while working at his civilian employment position in February 2001, his right foot disorder was permanently aggravated by the duties he was required to perform during his two weeks of ACDUTRA in August 2002.

The Veteran's service treatment records from his period of service from June 1984 to April 1987 are included in the claims file.  On his August 1983 entrance examination he was noted to have a normal examination of the feet and denied a history of foot trouble.  In July 1984, the Veteran complained of bilateral foot pain after a 12 mile march without heat or swelling.  X-rays of his bilateral feet were negative for fracture or callus.  He was given a profile against running, jumping or marching for three days.  In December 1985, he was found to have a small plantar wart on his right foot (it appears to say on the 4th toe).  He was also noted to possibly have chronic tinea pedis.  There were also numerous records pertaining to the Veteran's left foot, for which he is service-connected.  His February 1987 separation examination noted that he had left ankle reconstruction with residual tendinitic pain, with an otherwise normal examination of the feet.

In October 1991, the Veteran was afforded a general medical examination where he complained of bilateral foot pain since 1987.  He was not diagnosed with a foot disorder.  

In May 1997, while on INACDUTRA, the Veteran fell while jogging.  This resulted in "a very mild right foot strain."  The injury was noted to be considered in the line of duty.

As noted above, the Veteran sustained a foot injury during civilian employment.  A February 2001 treatment record from private physician W.A.C. noted that the Veteran had a large 1600 pound object fall directly onto the lateral border of his forefoot with initial observation at East Jefferson Hospital.  Physical examination showed marked ecchymosis about the lateral border of the foot and tenderness to direct palpation over the second.  There was no neurovascular compromise.  Radiographs confirmed a non-displaced proximal third fracture of the second metatarsus with some soft tissue swelling.  

In May 2001, Dr. C.J.L. provided the Veteran with a note that he would be in pain for six months and should be omitted from performance in "summer camp."  An August 2001 note stated the Veteran could do paperwork, but should avoid prolonged walking and standing.  These notes were contained in the Veteran's service personnel records.

In October 2001, Dr. Z.C. provided the Veteran with a note that he would be unable to run, stand for long periods of time, climb or do heaving lifting for the next eight weeks.  This note was contained in the Veteran's service personnel records.

Service personnel records include an October 2001 memorandum addressing the Veteran's physical condition.  The captain who authored the memorandum noted that the Veteran's chronic foot problem made him physically incapable of performing his duties as a Squad Leader as it precluded him from performing any infantry related missions (as they require ground movements in a walking or running capacity).  Further, it noted the Veteran had "been unable to participate in any field training since February 2001 and he was unable to attend Annual Training at the National Training Center in Fort Irwin, CA, leaving his squad with inexperienced leadership."

A December 2001 fitness for duty unit request noted the Veteran sustained a significant, almost 3/4 ton crush injury to his right foot in February 2001 where he sustained multiple metatarsal fractures and injuries.  He stated he was not yet able to run.  The examiner recommended temporary profiling, and stated the Veteran could do a swim test if a physical test was needed.  The Veteran stated he felt he could walk up to 1/2 mile at best, but was unable to run and ruck.  He was given a temporary profile through March 2002, and the examiner stated he recommended an extension until June 2002.  He also noted that if the Veteran was not better in July he should be reassessed and his profile could be extended at that time.  He also recommended that at the two year mark the Veteran be seen for a fitness for duty again, and if necessary, given a permanent profile at that time.

Service personnel records include the physical profile issued in December 2001 for a fractured right foot, which notes that the Veteran is not to run or ruck, but that he was "ok for PT testing."  The temporary expiration date was noted as March 2002, extension to July 2002. 

In April 2002, the Veteran reported to Dr. Z.C. that he was not improving, and he still had pain and discomfort in his foot and a lot of swelling in the area.

The Veteran was notified in July 2002 that he was scheduled for an orthopedic follow up evaluation, requested by his commander.  In August 2002, he reported for a fitness for duty evaluation following the expiration of his temporary profile.  It was noted that the Veteran then attempted to participate in normal guard activities and running for weekend drill and had an exacerbation of pain prompting his fitness for duty evaluation request from the command.  He was noted to be unlimited in walking.  The Veteran also stated that he had nearly settled his worker's compensation claim and felt that he was fit for duty.  Radiographs revealed a healed metatarsal fracture.  The evaluator noted that he had resolved a significant amount of soft tissue swelling and edema.  The evaluator, however, concurred that since the Veteran still had pain after so much time had passed since the initial injury that the Veteran should be given a permanent profile.  The Veteran did not desire a permanent profile, with physical testing including running at his own pace and distance, marching up to four miles, and a 50 pound restriction on lifting.  He was told he could reverse his permanent profile if he could return in the next six to twelve months demonstrating adequate passing of the PT test.  

In June 2003, the Veteran complained of right foot pain and described his 2001 injury.  On examination there was no swelling of the right foot, and he had extreme, but possibly somewhat variable tenderness over the dorsum of the foot at the tarsal-metatarsal joints.  He had decreased sensibility over the same area.  His skin was a normal color and temperature.  He did not have pain with stress of the tarsal-metatarsal joints by pressure.  His gait was noted to be variable-from marked limp to near normal.

In October 2003, the Veteran provided a written statement indicated he needed help receiving compensation from the VA.  He stated that the transmission in his car was "out," and he was forced to walk a lot, causing him greater pain than before.

In December 2003, the Veteran was afforded a VA joints examination.  He noted his right foot injury in 2001, and reported there was no loss of motion or function of his foot from the injury.  He was (incorrectly) assessed with a status post injury of the right ankle.  

A general medical VA examination, also from December 2003, noted that the Veteran had a normal gait.  

A December 2003 VA feet examination noted the Veteran suffered a nondisplaced fracture in 2001, and that he then was not using a brace or insert.  The examiner noted the injury did not affect the Veteran's daily activities or occupation, although the Veteran stated that it affected his ability to sleep.  He was assessed with a status post injury of the right foot, full range of motion with mild residuals.

In March 2004, just after filing his claim on appeal, the Veteran sought treatment for severe right foot pain with persistent numbness.  He stated that his pain had increased through the years.  On examination, his right foot had some discoloration and pain on palpation, which the Veteran stated was a 10/10.  There was evidence of damage in the area of the dorsum of the foot.  He was assessed with reflex sympathetic dystrophy syndrome (RSDS).

An August 2005 treatment record from private physician D.A.B. noted that the Veteran had complaints regarding his right foot, stating he had a case of RSDS from four years prior.  The physician stated that it would be unusual for there to be any changes or problems after such a long period of time (since the initial injury).  

In August 2009, the Veteran was afforded a VA feet examination.  The examiner noted that there was no evidence of painful motion, tenderness, instability, weakness or abnormal weight bearing after examination of the Veteran's right foot.  The examination did not include an x-ray of the right foot.

In June 2011, a VA examiner reviewed the claims file and was requested to provide an opinion as to whether the Veteran's right foot crush injury was aggravated by ACDUTRA.  The examiner opined that the Veteran's pre-existing right foot crush injury was not permanently aggravated during his period of ACDUTRA training in August 2002.  The examiner noted that the there was no evidence in the record of additional injury to the right foot associated with ACDUTRA in August 2002.  The examiner also noted that the August 2009 examination did not include evidence of aggravation or worsening beyond the normal progression of the disorder.

A review of the August 2009 VA examination shows that the request was for an examination of the Veteran's left foot and ankle.  Additionally the examiner stated that there was no history of trauma to the feet and no history of foot related hospitalization other than the left foot neuroma removal.  The Veteran has consistently complained of foot pain since his 2001 injury, yet the 2009 examiner noted that he did not identify pain or swelling as right foot symptoms.  Additionally, there was no nexus opinion or diagnosis given for the Veteran's right foot.  

The Board finds this examination to be inadequate in regards to the Veteran's right foot claim.  It appears that the examiner did not have a full understanding of the history of the right foot disability.  The examiner did not discuss the August 2002 service notation of an exacerbation of pain during a weekend drill when the Veteran attempted to run.  The subsequent June 2011 aggravation opinion provided a rationale based partially on the lack of findings from the inadequate August 2009 VA examination.  On remand, the Veteran should be afforded an additional VA examination to address whether he has a right foot disorder that is etiologically related to any period of active duty, to include aggravation in 2002.

As noted above, in April 2011 the Board remanded the issue on appeal so that the RO could verify the Veteran's dates of ACDUTRA service.  While the RO obtained the Veteran's service personnel record, which includes a statement that the Veteran attempted drills prior to his August 21, 2002 fit for duty examination, the RO did not provide verified dates of ACDUTRA.  As this claim is being remanded for a clarification examination, the Veteran's dates of ACDUTRA should also be verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's claimed period of ACDUTRA service in August 2002.

2.  Thereafter, the Veteran should be scheduled for a VA feet examination.  All indicated tests and studies are to be performed, to include an X-ray.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner for review of the case. 

After a review of the claims file and examination of the Veteran, the examiner is requested to provide opinions as to: (1) whether the Veteran has a right foot disorder as a result of his active duty service (June 1984 to April 1987, November 1990 to May 1991, or from his June 1997 right foot sprain); or (2) whether the Veteran's pre-existing civilian right foot crush injury in 2001 was aggravated (permanently worsened) as the result of ACDUTRA training in August 2002 (note the August 2002 fit for duty treatment record noting an exacerbation of pain), and if so (3) whether that increase in disability is due to the natural progression of the disease. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The physician must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  All positive and negative evidence should be discussed by the physician.  The conclusions of the examiner should reflect review and the discussion of all pertinent evidence, including that addressed in this remand. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



